PER CURIAM:
Gregory McGail Gardner appeals the district court’s order denying relief on his motion for a credit against his sentence under 18 U.S.C. § 3585 (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Gardner, No. l:99-cr-00443-TSE (E.D.Va. May 25, 2006). We dispense with oral argument because the facts and legal *460contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.